
	
		II
		109th CONGRESS
		2d Session
		S. 3117
		IN THE SENATE OF THE UNITED
		  STATES
		
			May 25, 2006
			Mr. Nelson of Florida
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish a program to provide more
		  protection at lower cost through a national backstop for State natural
		  catastrophe insurance programs to help the United States better prepare for and
		  protect its citizens against the ravages of natural catastrophes, to encourage
		  and promote mitigation and prevention for, and recovery and rebuilding from
		  such catastrophes, to better assist in the financial recovery from such
		  catastrophes, and to develop a rigorous process of continuous
		  improvement.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Homeowners Protection Act of
			 2006.
			(b)Table of
			 contentsThe table of
			 contents for this Act is as follows:
				
					Sec. 1. Short title;
				table of contents.
					Sec. 2. Congressional
				findings.
					Sec. 3. National
				Commission on Catastrophe Preparation and Protection.
					Sec. 4. Program
				authority.
					Sec. 5. Qualified
				lines of coverage.
					Sec. 6. Covered
				perils.
					Sec. 7. Contracts for
				reinsurance coverage for eligible State programs.
					Sec. 8. Minimum level
				of retained losses and maximum Federal liability.
					Sec. 9. Consumer
				Hurricane, Earthquake, Loss Protection (HELP) Fund.
					Sec. 10.
				Regulations.
					Sec. 11.
				Termination.
					Sec. 12. Annual study
				concerning benefits of the Act.
					Sec. 13. GAO study of
				the National Flood Insurance Program and hurricane-related
				flooding.
					Sec. 14.
				Definitions.
				
			2.FindingsCongress finds that—
			(1)America needs to take steps to be better
			 prepared for and better protected from catastrophes;
			(2)the hurricane seasons of 2004 and 2005 are
			 startling reminders of both the human and economic devastation that hurricanes,
			 flooding, and other natural disasters can cause;
			(3)if a repeat of the deadly 1900 Galveston
			 hurricane occurred again it could cause thousands of deaths and over
			 $36,000,000,000 in loss;
			(4)if the 1906 San Francisco earthquake
			 occurred again it could cause thousands of deaths, displace millions of
			 residents, destroy thousands of businesses, and cause over $400,000,000,000 in
			 loss;
			(5)if a Category 5 hurricane were to hit Miami
			 it could cause thousands of deaths and over $50,000,000,000 in loss and
			 devastate the local and national economy;
			(6)if a repeat of the 1938 Long Island
			 Express were to occur again it could cause thousands of deaths and over
			 $30,000,000,000 in damage, and if a hurricane that strong were to directly hit
			 Manhattan it could cause over $150,000,000,000 in damage and cause irreparable
			 harm to our Nation’s economy;
			(7)a more comprehensive and integrated
			 approach to dealing with catastrophes is needed;
			(8)using history as a guide, natural
			 catastrophes will inevitably place a tremendous strain on homeowners’ insurance
			 markets in many areas, will raise costs for consumers, and will jeopardize the
			 ability of many consumers to adequately insure their homes and
			 possessions;
			(9)the lack of sufficient insurance capacity
			 and the inability of private insurers to build enough capital, in a short
			 amount of time, threatens to increase the number of uninsured homeowners,
			 which, in turn, increases the risk of mortgage defaults and the strain on the
			 Nation’s banking system;
			(10)some States have exercised leadership
			 through reasonable action to ensure the continued availability and
			 affordability of homeowners’ insurance for all residents;
			(11)it is appropriate that efforts to improve
			 insurance availability be designed and implemented at the State level;
			(12)while State insurance programs may be
			 adequate to cover losses from most natural disasters, a small percentage of
			 events is likely to exceed the financial capacity of these programs and the
			 local insurance markets;
			(13)a limited national insurance backstop will
			 improve the effectiveness of State insurance programs and private insurance
			 markets and will increase the likelihood that homeowners’ insurance claims will
			 be fully paid in the event of a large natural catastrophe and that routine
			 claims that occur after a mega-catastrophe will also continue to be
			 paid;
			(14)it is necessary to provide a national
			 insurance backstop program that will provide more protection at an overall
			 lower cost and that will promote stability in the homeowners’ insurance
			 market;
			(15)it is the proper role of the Federal
			 Government to prepare for and protect its citizens from catastrophes and to
			 facilitate consumer protection, victim assistance, and recovery, including
			 financial recovery; and
			(16)any Federal reinsurance program must be
			 founded upon sound actuarial principles and priced in a manner that encourages
			 the creation of State funds and maximizes the buying potential of these State
			 funds and encourages and promotes prevention and mitigation, recovery and
			 rebuilding, and consumer education, and emphasizes continuous analysis and
			 improvement.
			3.National Commission on
			 Catastrophe Preparation and Protection
			(a)EstablishmentThe Secretary of the Treasury shall
			 establish a commission to be known as the National Commission on Catastrophe
			 Preparation and Protection.
			(b)DutiesThe Commission shall meet for the purpose
			 of advising the Secretary regarding the estimated loss costs associated with
			 the contracts for reinsurance coverage available under this Act and carrying
			 out the functions specified in this Act, including—
				(1)the development and implementation of
			 public education concerning the risks posed by natural catastrophes;
				(2)the development and implementation of
			 prevention, mitigation, recovery, and rebuilding standards that better prepare
			 and protect the United States from catastrophes; and
				(3)conducting continuous analysis of the
			 effectiveness of this Act and recommending improvements to the Congress so
			 that—
					(A)the costs of providing catastrophe
			 protection are decreased; and
					(B)the United States is better
			 prepared.
					(c)Members
				(1)Appointment and
			 qualificationThe Commission
			 shall consist of 9 members, as follows:
					(A)Homeland
			 security memberThe Secretary
			 of Homeland Security or the Secretary’s designee.
					(B)Appointed
			 members8 members appointed
			 by the Secretary, who shall consist of—
						(i)1 individual who is an actuary;
						(ii)1 individual who is employed in
			 engineering;
						(iii)1 individual representing the scientific
			 community;
						(iv)1 individual representing property and
			 casualty insurers;
						(v)1 individual representing
			 reinsurers;
						(vi)1 individual who is a member or former
			 member of the National Association of Insurance Commissioners; and
						(vii)2 individuals who are consumers.
						(2)Prevention of
			 conflicts of interestMembers
			 shall have no personal or financial interest at stake in the deliberations of
			 the Commission.
				(d)Treatment of
			 non-federal membersEach
			 member of the Commission who is not otherwise employed by the Federal
			 Government shall be considered a special Government employee for purposes of
			 sections 202 and 208 of title 18, United States Code.
			(e)Experts and
			 consultants
				(1)In
			 generalThe Commission may
			 procure temporary and intermittent services from individuals or groups
			 recognized as experts in the fields of meteorology, seismology, vulcanlogy,
			 geology, structural engineering, wind engineering, and hydrology, and other
			 fields, under section 3109(b) of title 5, United States Code, but at a rate not
			 in excess of the daily equivalent of the annual rate of basic pay payable for
			 level V of the Executive Schedule, for each day during which the individual
			 procured is performing such services for the Commission.
				(2)Other
			 expertsThe Commission may
			 also procure, and the Congress encourages the Commission to procure, experts
			 from universities, research centers, foundations, and other appropriate
			 organizations who could study, research, and develop methods and mechanisms
			 that could be utilized to strengthen structures to better withstand the perils
			 covered by this Act.
				(f)Compensation
				(1)In
			 generalEach member of the
			 Commission who is not an officer or employee of the Federal Government shall be
			 compensated at a rate of basic pay payable for level V of the Executive
			 Schedule, for each day (including travel time) during which such member is
			 engaged in the performance of the duties of the Commission.
				(2)Federal
			 employeesAll members of the
			 Commission who are officers or employees of the United States shall serve
			 without compensation in addition to that received for their services as
			 officers or employees of the United States.
				(g)Obtaining
			 data
				(1)In
			 generalThe Commission and
			 the Secretary may solicit loss exposure data and such other information as
			 either the Commission or the Secretary deems necessary to carry out its
			 responsibilities from governmental agencies and bodies and organizations that
			 act as statistical agents for the insurance industry.
				(2)Obligation to
			 keep confidentialThe
			 Commission and the Secretary shall take such actions as are necessary to ensure
			 that information that either deems confidential or proprietary is disclosed
			 only to authorized individuals working for the Commission or the
			 Secretary.
				(3)Failure to
			 complyNo State insurance or
			 reinsurance program may participate if any governmental agency within that
			 State has refused to provide information requested by the Commission or the
			 Secretary.
				(h)Funding
				(1)Authorization of
			 appropriationsThere is
			 authorized to be appropriated—
					(A)$10,000,000 for fiscal year 2007 for
			 the—
						(i)initial expenses in establishing the
			 Commission; and
						(ii)initial activities of the Commission that
			 cannot timely be covered by amounts obtained pursuant to section
			 7(b)(6)(B)(iii), as determined by the Secretary;
						(B)such additional sums as may be necessary to
			 carry out subsequent activities of the Commission;
					(C)$10,000,000 for fiscal year 2007 for the
			 initial expenses of the Secretary in carrying out the program authorized under
			 section 4; and
					(D)such additional sums as may be necessary to
			 carry out subsequent activities of the Secretary under this Act.
					(2)Offset
					(A)Obtained from
			 purchasersThe Secretary
			 shall provide, to the maximum extent practicable, that an amount equal to any
			 amount appropriated under paragraph (1) is obtained from purchasers of
			 reinsurance coverage under this Act and deposited in the Fund established under
			 section 9.
					(B)Inclusion in
			 pricing contractsAny offset
			 obtained under subparagraph (A) shall be obtained by inclusion of a provision
			 for the Secretary’s and the Commission’s expenses incorporated into the pricing
			 of the contracts for such reinsurance coverage, pursuant to section
			 7(b)(6)(B)(iii).
					(i)TerminationThe Commission shall terminate upon the
			 effective date of the repeal under section 11(c).
			4.Program
			 authority
			(a)In
			 generalThe Secretary, in
			 consultation with the Secretary of Homeland Security, shall carry out a program
			 under this Act to make homeowners protection coverage available through
			 contracts for reinsurance coverage under section 7, which shall be made
			 available for purchase only by eligible State programs.
			(b)PurposeThe program shall be designed to make
			 reinsurance coverage under this Act available—
				(1)to improve the availability and
			 affordability of homeowners’ insurance for the purpose of facilitating the
			 pooling, and spreading the risk, of catastrophic financial losses from natural
			 catastrophes;
				(2)to improve the solvency and capacity of
			 homeowners’ insurance markets;
				(3)to encourage the development and
			 implementation of mitigation, prevention, recovery, and rebuilding standards;
			 and
				(4)to recommend methods to continuously
			 improve the way the United States reacts and responds to catastrophes,
			 including improvements to the HELP Fund established under section 9.
				(c)Contract
			 principlesUnder the program
			 established under this Act, the Secretary shall offer reinsurance coverage
			 through contracts with covered purchasers, which contracts shall—
				(1)minimize the administrative costs of the
			 Federal Government; and
				(2)provide coverage based solely on insured
			 losses within a State for the eligible State program purchasing the
			 contract.
				5.Qualified lines of
			 coverageEach contract for
			 reinsurance coverage made available under this Act shall provide insurance
			 coverage against residential property losses to—
			(1)homes (including dwellings owned under
			 condominium and cooperative ownership arrangements); and
			(2)the contents of apartment buildings.
			6.Covered
			 perils
			(a)In
			 generalEach contract for
			 reinsurance coverage made available under this Act shall cover losses insured
			 or reinsured by an eligible State program purchasing the contract that are
			 proximately caused by—
				(1)earthquakes;
				(2)perils ensuing from earthquakes, including
			 fire and tsunamis;
				(3)tropical cyclones having maximum sustained
			 winds of at least 74 miles per hour, including hurricanes and typhoons;
				(4)tornadoes;
				(5)volcanic eruptions;
				(6)catastrophic winter storms; and
				(7)any other natural catastrophe peril (not
			 including any flood) insured or reinsured under the eligible State program for
			 which reinsurance coverage under section 7 is provided.
				(b)RulemakingThe Secretary shall, by regulation, define
			 the natural catastrophe perils described in subsection (a)(7).
			7.Contracts for
			 reinsurance coverage for eligible State programs
			(a)Eligible State
			 programsA program shall be
			 eligible to purchase a contract under this section for reinsurance coverage
			 under this Act only if the State entity authorized to make such determinations
			 certifies to the Secretary that the program complies with the following
			 requirements:
				(1)Program
			 designThe program shall be a
			 State-operated—
					(A)insurance program that—
						(i)offers coverage for—
							(I)homes (which may include dwellings owned
			 under condominium and cooperative ownership arrangements); and
							(II)the contents of apartments to State
			 residents; and
							(ii)is authorized by State law; or
						(B)reinsurance program that is designed to
			 improve private insurance markets that offer coverage for—
						(i)homes (which may include dwellings owned
			 under condominium and cooperative ownership arrangements); and
						(ii)the contents of apartments.
						(2)Operation
					(A)In
			 generalThe program shall
			 meet the following requirements:
						(i)A majority of the members of the governing
			 body of the program shall be public officials.
						(ii)The State shall have a financial interest
			 in the program, which shall not include a program authorized by State law or
			 regulation that requires insurers to pool resources to provide property
			 insurance coverage for covered perils.
						(iii)The State shall not be eligible for
			 Consumer HELP Fund assistance under section 9 if a State has appropriated money
			 from the State fund and not paid it back to the State fund, with
			 interest.
						(iv)Upon receipt of assistance from the
			 Consumer HELP Fund, each reimbursement contract sold by a State shall provide
			 for reimbursements at 100 percent of eligible losses.
						(v)A State shall be required to utilize
			 either—
							(I)an open rating system that permits insurers
			 to set homeowners' insurance rates without prior approval of the State;
			 or
							(II)a rate approval process that requires
			 actuarially sound, risk-based, self-sufficient homeowners' insurance
			 rates.
							(B)CertificationA State shall not be eligible for Consumer
			 HELP Fund assistance unless the Secretary can certify that such State is in
			 compliance with the requirement described in clause (v).
					(3)Tax
			 statusThe program shall be
			 structured and carried out in a manner so that the program is exempt from all
			 Federal taxation.
				(4)CoverageThe program shall cover perils enumerated
			 in section 6.
				(5)EarningsThe program may not provide for, nor shall
			 have ever made, any redistribution of any part of any net profits of the
			 program to any insurer that participates in the program.
				(6)Prevention and
			 mitigation
					(A)In
			 generalThe program shall
			 include prevention and mitigation provisions that require that not less
			 $10,000,000 and not more than 35 percent of the net investment income of the
			 State insurance or reinsurance program be used for programs to mitigate losses
			 from natural catastrophes for which the State insurance or reinsurance program
			 was established.
					(B)Rule of
			 constructionFor purposes of
			 this paragraph, prevention and mitigation shall include methods to reduce
			 losses of life and property, including appropriate measures to adequately
			 reflect—
						(i)encouragement of awareness about the risk
			 factors and what can be done to eliminate or reduce them;
						(ii)location of the risk, by giving careful
			 consideration of the natural risks for the location of the property before
			 allowing building and considerations if structures are allowed; and
						(iii)construction relative to the risk and
			 hazards, which act upon—
							(I)State mandated building codes appropriate
			 for the risk;
							(II)adequate enforcement of the
			 risk-appropriate building codes;
							(III)building materials that prevent or
			 significantly lessen potential damage from the natural catastrophes;
							(IV)building methods that prevent or
			 significantly lessen potential damage from the natural catastrophes; and
							(V)a focus on prevention and mitigation for
			 any substantially damaged structure, with an emphasis on how structures can be
			 retrofitted so as to make them building code compliant.
							(7)Requirements
			 regarding coverage
					(A)In
			 generalThe program—
						(i)may not, except for charges or assessments
			 related to post-event financing or bonding, involve cross-subsidization between
			 any separate property and casualty lines covered under the program unless the
			 elimination of such activity in an existing program would negatively impact the
			 eligibility of the program to purchase a contract for reinsurance coverage
			 under this Act pursuant to paragraph (3);
						(ii)shall include provisions that authorize the
			 State insurance commissioner or other State entity authorized to make such a
			 determination to terminate the program if the insurance commissioner or other
			 such entity determines that the program is no longer necessary to ensure the
			 availability of homeowners’ insurance for all residents of the State;
			 and
						(iii)shall provide that, for any insurance
			 coverage for homes (which may include dwellings owned under condominium and
			 cooperative ownership arrangements) and the contents of apartments that is made
			 available under the State insurance program and for any reinsurance coverage
			 for such insurance coverage made available under the State reinsurance program,
			 the premium rates charged shall be amounts that, at a minimum, are sufficient
			 to cover the full actuarial costs of such coverage, based on consideration of
			 the risks involved and accepted actuarial and rate making principles,
			 anticipated administrative expenses, and loss and loss-adjustment
			 expenses.
						(B)ApplicabilityThis paragraph shall apply—
						(i)before the expiration of the 2-year period
			 beginning on the date of the enactment of this Act, only to State programs
			 which, after January 1, 2007, commence offering insurance or reinsurance
			 coverage described in subparagraph (A) or (B), respectively, of paragraph (1);
			 and
						(ii)after the expiration of such period, to all
			 State programs.
						(8)Other
			 qualifications
					(A)Regulations
						(i)ComplianceThe State program shall (for the year for
			 which the coverage is in effect) comply with regulations that shall be issued
			 under this paragraph by the Secretary, in consultation with the National
			 Commission on Catastrophe Preparation and Protection established under section
			 3.
						(ii)CriteriaThe regulations issued under clause (i)
			 shall establish criteria for State programs to qualify to purchase reinsurance
			 under this section, which are in addition to the requirements under the other
			 paragraphs of this subsection.
						(B)ContentsThe regulations issued under subparagraph
			 (A)(i) shall include requirements that—
						(i)the State program shall have public members
			 on its board of directors or have an advisory board with public members;
						(ii)the State program provide adequate
			 insurance or reinsurance protection, as applicable, for the peril covered,
			 which shall include a range of deductibles and premium costs that reflect the
			 applicable risk to eligible properties;
						(iii)insurance or reinsurance coverage, as
			 applicable, provided by the State program is made available on a
			 nondiscriminatory basis to all qualifying residents;
						(iv)any new construction, substantial
			 rehabilitation, and renovation insured or reinsured by the program complies
			 with applicable State or local government building, fire, and safety
			 codes;
						(v)the State, or appropriate local governments
			 within the State, have in effect and enforce nationally recognized model
			 building, fire, and safety codes and consensus-based standards that offer risk
			 responsive resistance that is substantially equivalent or greater than the
			 resistance to earthquakes or high winds;
						(vi)the State has taken actions to establish an
			 insurance rate structure that takes into account measures to mitigate insurance
			 losses;
						(vii)there are in effect, in such State, laws or
			 regulations sufficient to prohibit price gouging, during the term of
			 reinsurance coverage under this Act for the State program in any disaster area
			 located within the State; and
						(viii)the State program complies with such other
			 requirements that the Secretary considers necessary to carry out the purposes
			 of this Act.
						(b)Terms of
			 contractsEach contract under
			 this section for reinsurance coverage under this Act shall be subject to the
			 following terms and conditions:
				(1)MaturityThe term of the contract shall not exceed 1
			 year or such longer term as the Secretary may determine.
				(2)Payment
			 conditionThe contract shall
			 authorize claims payments for eligible losses only to the eligible State
			 program purchasing the coverage.
				(3)Retained losses
			 requirementFor each event of
			 a covered peril, the contract shall make a payment for the event only if the
			 total amount of insurance claims for losses, which are covered by qualified
			 lines, occur to properties located within the State covered by the contract,
			 and that result from events, exceeds the amount of retained losses provided
			 under the contract (pursuant to section 8(a)) purchased by the eligible State
			 program.
				(4)Multiple
			 eventsThe contract
			 shall—
					(A)cover any eligible losses from 1 or more
			 covered events that may occur during the term of the contract; and
					(B)provide that if multiple events occur, the
			 retained losses requirement under paragraph (3) shall apply on a calendar year
			 basis, in the aggregate and not separately to each individual event.
					(5)Timing of
			 eligible lossesEligible
			 losses under the contract shall include only insurance claims for property
			 covered by qualified lines that are reported to the eligible State program
			 within the 3-year period beginning upon the event or events for which payment
			 under the contract is provided.
				(6)Pricing
					(A)DeterminationThe price of reinsurance coverage under the
			 contract shall be an amount established by the Secretary as follows:
						(i)RecommendationsThe Secretary shall take into consideration
			 the recommendations of the Commission in establishing the price, but the price
			 may not be less than the amount recommended by the Commission.
						(ii)Fairness to
			 taxpayersThe price shall be
			 established at a level that—
							(I)is designed to reflect the risks and costs
			 being borne under each reinsurance contract issued under this Act; and
							(II)takes into consideration empirical models
			 of natural disasters and the capacity of private markets to absorb insured
			 losses from natural disasters.
							(iii)Self-sufficiencyThe rates for reinsurance coverage shall be
			 established at a level that annually produces expected premiums that shall be
			 sufficient to pay the expected annualized cost of all claims, loss adjustment
			 expenses, and all administrative costs of reinsurance coverage offered under
			 this section.
						(B)ComponentsThe price shall consist of the following
			 components:
						(i)Risk-based
			 priceA risk-based price,
			 which shall reflect the anticipated annualized payout of the contract according
			 to the actuarial analysis and recommendations of the Commission.
						(ii)Administrative
			 costsA sum sufficient to
			 provide for the operation of the Commission and the administrative expenses
			 incurred by the Secretary in carrying out this Act.
						(7)InformationThe contract shall contain a condition
			 providing that the Commission may require a State program that is covered under
			 the contract to submit to the Commission all information on the State program
			 relevant to the duties of the Commission, as determined by the
			 Secretary.
				(8)Additional
			 contract option
					(A)In
			 generalThe contract shall
			 provide that the purchaser of the contract may, during a term of such original
			 contract, purchase additional contracts from among those offered by the
			 Secretary at the beginning of the term, subject to the limitations under
			 section 8, at the prices at which such contracts were offered at the beginning
			 of the term, prorated based upon the remaining term as determined by the
			 Secretary.
					(B)TimingAn additional contract purchased under
			 subparagraph (A) shall provide coverage beginning on a date 15 days after the
			 date of purchase but shall not provide coverage for losses for an event that
			 has already occurred.
					(9)OthersThe contract shall contain such other terms
			 as the Secretary considers necessary—
					(A)to carry out this Act; and
					(B)to ensure the long-term financial integrity
			 of the program under this Act.
					(c)Participation by
			 multi-State catastrophe fund programs
				(1)In
			 generalNothing in this Act
			 shall prohibit, and this Act shall be construed to facilitate and encourage,
			 the creation of multi-State catastrophe insurance or reinsurance programs, or
			 the participation by such programs in the program established pursuant to
			 section 4.
				(2)RegulationsThe Secretary shall, by regulation, apply
			 the provisions of this Act to multi-State catastrophe insurance and reinsurance
			 programs.
				8.Minimum level of
			 retained losses and maximum Federal liability
			(a)Available levels
			 of retained lossesIn making
			 reinsurance coverage available under this Act, the Secretary shall make
			 available for purchase contracts for such coverage that require the sustainment
			 of retained losses from covered perils (as required under section 7(b)(3) for
			 payment of eligible losses) in various amounts, as the Secretary, in
			 consultation with the Commission, determines appropriate and subject to the
			 requirements under subsection (b).
			(b)Minimum level of
			 retained losses
				(1)Contracts for
			 State programsSubject to
			 paragraphs (3) and (4) and notwithstanding any other provision of this Act, a
			 contract for reinsurance coverage under section 7 for an eligible State program
			 that offers insurance or reinsurance coverage described in subparagraph (A) or
			 (B), respectively, of section 7(a)(1), may not be made available or sold unless
			 the contract requires retained losses from covered perils in the following
			 amount:
					(A)In
			 generalThe State program
			 shall sustain an amount of retained losses of not less than—
						(i)the claims-paying capacity of the eligible
			 State program, as determined by the Secretary; and
						(ii)an amount, determined by the Secretary in
			 consultation with the Commission, that is the amount equal to the eligible
			 losses projected to be incurred at least once every 50 years on an annual basis
			 from covered perils.
						(B)Transition rule
			 for existing programs
						(i)Claims-paying
			 capacitySubject to clause
			 (ii), in the case of any eligible State program that was offering insurance or
			 reinsurance coverage on the date of the enactment of this Act and the
			 claims-paying capacity of which is greater than the amount determined under
			 subparagraph (A)(i) but less than an amount determined for the program under
			 subparagraph (A)(ii), the minimum level of retained losses applicable under
			 this paragraph shall be the claims-paying capacity of such State
			 program.
						(ii)Agreement
							(I)In
			 generalClause (i) shall
			 apply to a State program only if the program enters into a written agreement
			 with the Secretary providing a schedule for increasing the claims-paying
			 capacity of the program to the amount determined for the program under
			 subparagraph (A)(ii) over a period not to exceed 5 years.
							(II)ExtensionThe Secretary may extend the 5-year period
			 under subclause (I) for not more than 5 additional 1-year periods if the
			 Secretary determines that losses incurred by the State program as a result of
			 covered perils create excessive hardship on the State program.
							(III)ConsultationThe Secretary shall consult with the
			 appropriate officials of the State program regarding the required schedule and
			 any potential 1-year extensions.
							(C)Transition rule
			 for new programs
						(i)50-year
			 eventThe Secretary may
			 provide that, in the case of an eligible State program that, after January 1,
			 2007, commences offering insurance or reinsurance coverage, during the 7-year
			 period beginning on the date that reinsurance coverage under section 7 is first
			 made available, the minimum level of retained losses applicable under this
			 paragraph shall be the amount determined for the State under subparagraph
			 (A)(i), except that such minimum level shall be adjusted annually as provided
			 in clause (ii) of this subparagraph.
						(ii)Annual
			 adjustmentEach annual
			 adjustment under this clause shall increase the minimum level of retained
			 losses applicable under this subparagraph to an eligible State program
			 described in clause (i) in a manner such that—
							(I)during the course of such 7-year period,
			 the applicable minimum level of retained losses approaches the minimum level
			 that, under subparagraph (A)(ii), will apply to the eligible State program upon
			 the expiration of such period; and
							(II)each such annual increase is a
			 substantially similar amount, to the extent practicable.
							(D)Reduction
			 because of reduced claims-paying capacity
						(i)AuthorityNotwithstanding subparagraphs (A), (B), and
			 (C) or the terms contained in a contract for reinsurance pursuant to such
			 subparagraphs, if the Secretary determines that the claims-paying capacity of
			 an eligible State program has been reduced because of payment for losses due to
			 an event, the Secretary may reduce the minimum level of retained losses.
						(ii)Term of
			 reduction
							(I)ExtensionThe Secretary may extend the 5-year period
			 for not more than 5 additional 1-year periods if the Secretary determines that
			 losses incurred by the State program as a result of covered perils create
			 excessive hardship on the State program.
							(II)ConsultationThe Secretary shall consult with the
			 appropriate officials of the State program regarding the required schedule and
			 any potential 1-year extensions.
							(E)Claims-paying
			 capacityFor purposes of this
			 paragraph, the claims-paying capacity of a State-operated insurance or
			 reinsurance program under section 7(a)(1) shall be determined by the Secretary,
			 in consultation with the Commission, taking into consideration the
			 claims-paying capacity as determined by the State program, retained losses to
			 private insurers in the State in an amount assigned by the State insurance
			 commissioner, the cash surplus of the program, and the lines of credit,
			 reinsurance, and other financing mechanisms of the program established by
			 law.
					(c)Maximum Federal
			 liability
				(1)In
			 generalNotwithstanding any
			 other provision of law, the Secretary may sell only contracts for reinsurance
			 coverage under this Act in various amounts that comply with the following
			 requirements:
					(A)Estimate of
			 aggregate liabilityThe
			 aggregate liability for payment of claims under all such contracts in any
			 single year is unlikely to exceed $200,000,000,000 (as such amount is adjusted
			 under paragraph (2)).
					(B)Eligible loss
			 coverage soldEligible losses
			 covered by all contracts sold within a State during a 12-month period do not
			 exceed the difference between the following amounts (each of which shall be
			 determined by the Secretary in consultation with the Commission):
						(i)The amount equal to the eligible loss
			 projected to be incurred once every 500 years from a single event in the
			 State.
						(ii)The amount equal to the eligible loss
			 projected to be incurred once every 50 years from a single event in the
			 State.
						(2)Annual
			 adjustmentsThe Secretary
			 shall annually adjust the amount under paragraph (1)(A) (as it may have been
			 previously adjusted) to provide for inflation in accordance with an inflation
			 index that the Secretary determines to be appropriate.
				(d)Limitation on
			 percentage of risk in excess of retained losses
				(1)In
			 generalThe Secretary may not
			 make available for purchase contracts for reinsurance coverage under this Act
			 that would pay out more than 100 percent of eligible losses in excess of
			 retained losses in the case of a contract under section 7 for an eligible State
			 program, for such State.
				(2)PayoutFor purposes of this subsection, the amount
			 of payout from a reinsurance contract shall be the amount of eligible losses in
			 excess of retained losses multiplied by the percentage under paragraph
			 (1).
				9.Consumer Hurricane,
			 Earthquake, Loss Protection (HELP) Fund
			(a)EstablishmentThere is established within the Treasury of
			 the United States a fund to be known as the Consumer HELP Fund (in this section
			 referred to as the Fund).
			(b)CreditsThe Fund shall be credited with—
				(1)amounts received annually from the sale of
			 contracts for reinsurance coverage under this Act;
				(2)any amounts borrowed under subsection
			 (d);
				(3)any amounts earned on investments of the
			 Fund pursuant to subsection (e); and
				(4)such other amounts as may be credited to
			 the Fund.
				(c)UsesAmounts in the Fund shall be available to
			 the Secretary only for the following purposes:
				(1)Contract
			 paymentsFor payments to
			 covered purchasers under contracts for reinsurance coverage for eligible losses
			 under such contracts.
				(2)Commission
			 costsTo pay for the
			 operating costs of the Commission.
				(3)Administrative
			 expensesTo pay for the
			 administrative expenses incurred by the Secretary in carrying out the
			 reinsurance program under this Act.
				(4)TerminationUpon termination under section 11, as
			 provided in such section.
				(d)Borrowing
				(1)AuthorityTo the extent that the amounts in the Fund
			 are insufficient to pay claims and expenses under subsection (c), the
			 Secretary—
					(A)may issue such obligations of the Fund as
			 may be necessary to cover the insufficiency; and
					(B)shall purchase any such obligations
			 issued.
					(2)Public debt
			 transactionFor the purpose
			 of purchasing any such obligations under paragraph (1)—
					(A)the Secretary may use as a public debt
			 transaction the proceeds from the sale of any securities issued under chapter
			 31 of title 31, United States Code; and
					(B)the purposes for which such securities are
			 issued under such chapter are hereby extended to include any purchase by the
			 Secretary of such obligations under this subsection.
					(3)Characteristics
			 of obligationsObligations
			 issued under this subsection shall be in such forms and denominations, bear
			 such maturities, bear interest at such rate, and be subject to such other terms
			 and conditions, as the Secretary shall determine.
				(4)TreatmentAll redemptions, purchases, and sales by
			 the Secretary of obligations under this subsection shall be treated as public
			 debt transactions of the United States.
				(5)RepaymentAny obligations issued under this
			 subsection shall be—
					(A)repaid including interest, from the Fund;
			 and
					(B)recouped from premiums charged for
			 reinsurance coverage provided under this Act.
					(e)InvestmentIf the Secretary determines that the
			 amounts in the Fund are in excess of current needs, the Secretary may invest
			 such amounts as the Secretary considers advisable in obligations issued or
			 guaranteed by the United States.
			(f)Prohibition of
			 Federal fundsExcept for
			 amounts made available pursuant to subsection (d) and section 3(h), no further
			 Federal funds shall be authorized or appropriated for the Fund or for carrying
			 out the reinsurance program under this Act.
			10.RegulationsThe Secretary, in consultation with the
			 Secretary of the Department of Homeland Security, shall issue any regulations
			 necessary to carry out the program for reinsurance coverage under this
			 Act.
		11.Termination
			(a)In
			 generalExcept as provided in
			 subsection (b), the Secretary may not provide any reinsurance coverage under
			 this Act covering any period after the expiration of the 20-year period
			 beginning on the date of the enactment of this Act.
			(b)ExtensionIf upon the expiration of the period under
			 subsection (a) the Secretary, in consultation with the Commission, determines
			 that continuation of the program for reinsurance coverage under this Act is
			 necessary or appropriate to carry out the purpose of this Act under section
			 4(b) because of insufficient growth of capacity in the private homeowners’
			 insurance market, the Secretary shall continue to provide reinsurance coverage
			 under this Act until the expiration of the 5-year period beginning upon the
			 expiration of the period under subsection (a).
			(c)RepealEffective upon the date that reinsurance
			 coverage under this Act is no longer available or in force pursuant to
			 subsection (a) or (b), this Act (except for this section) is repealed.
			(d)Deficit
			 reductionThe Secretary shall
			 cover into the General Fund of the Treasury any amounts remaining in the Fund
			 under section 9 upon the repeal of this Act.
			12.Annual study
			 concerning benefits of the Act
			(a)In
			 generalThe Secretary shall,
			 on an annual basis, conduct a study and submit to the Congress a report
			 that—
				(1)analyzes the cost and availability of
			 homeowners’ insurance for losses resulting from catastrophic natural disasters
			 covered by the reinsurance program under this Act;
				(2)describes the efforts of the participating
			 States in—
					(A)enacting preparedness, prevention,
			 mitigation, recovery, and rebuilding standards; and
					(B)educating the public on the risks
			 associated with natural catastrophe; and
					(3)makes recommendations regarding ways to
			 improve the program under this Act and its administration.
				(b)ContentsEach annual study under this section shall
			 also determine and identify, on an aggregate basis—
				(1)for each State or region, the capacity of
			 the private homeowners’ insurance market with respect to coverage for losses
			 from catastrophic natural disasters;
				(2)for each State or region, the percentage of
			 homeowners who have such coverage, the catastrophes covered, and the average
			 cost of such coverage; and
				(3)for each State or region, the effects this
			 Act is having on the availability and affordability of such insurance.
				(c)TimingEach annual report under this section shall
			 be submitted not later than March 30 of the year after the year for which the
			 study was conducted.
			(d)Commencement of
			 reporting requirementThe
			 Secretary shall first submit an annual report under this section not later than
			 2 years after the date of the enactment of this Act.
			13.GAO study of the
			 National Flood Insurance Program and hurricane-related flooding
			(a)In
			 generalIn light of the
			 flooding associated with Hurricane Katrina, the Comptroller General of the
			 United States shall conduct a study of the availability and adequacy of flood
			 insurance coverage for losses to residences and other properties caused by
			 hurricane-related flooding.
			(b)ContentsThe study under this section shall
			 determine and analyze—
				(1)the frequency and severity of
			 hurricane-related flooding during the last 20 years in comparison with flooding
			 that is not hurricane-related;
				(2)the differences between the risks of
			 flood-related losses to properties located within the 100-year floodplain and
			 those located outside of such floodplain;
				(3)the extent to which insurance coverage
			 referred to in subsection (a) is available for properties not located within
			 the 100-year floodplain;
				(4)the advantages and disadvantages of making
			 such coverage for such properties available under the national flood insurance
			 program;
				(5)appropriate methods for establishing
			 premiums for insurance coverage under such program for such properties that,
			 based on accepted actuarial and rate making principles, cover the full costs of
			 providing such coverage;
				(6)appropriate eligibility criteria for making
			 flood insurance coverage under such program available for properties that are
			 not located within the 100-year floodplain or within a community participating
			 in the national flood insurance program;
				(7)the appropriateness of the existing
			 deductibles for all properties eligible for insurance coverage under the
			 national flood insurance program, including the standard and variable
			 deductibles for pre-FIRM and post-FIRM properties, and whether a broader range
			 of deductibles should be established;
				(8)income levels of policyholders of insurance
			 made available under the national flood insurance program whose properties are
			 pre-FIRM subsidized properties;
				(9)how the national flood program is marketed,
			 if changes can be made so that more people are aware of flood coverage, and how
			 take-up rates may be improved;
				(10)the number of homes that are not primary
			 residences that are insured under the national flood insurance program and are
			 pre-FIRM subsidized properties; and
				(11)suggestions and means on how the program
			 under this Act can better meet its stated goals as well as the feasibility of
			 expanding the national flood insurance program to cover the perils covered by
			 this Act.
				(c)Consultation
			 with FEMAIn conducting the
			 study under this section, the Comptroller General shall consult with the
			 Director of the Federal Emergency Management Agency.
			(d)ReportThe Comptroller General shall complete the
			 study under this section and submit a report to the Congress regarding the
			 findings of the study not later than 5 months after the date of the enactment
			 of this Act.
			14.DefinitionsFor purposes of this Act, the following
			 definitions shall apply:
			(1)CommissionThe term Commission means
			 the National Commission on Catastrophe Preparation and Protection established
			 under section 3.
			(2)Covered
			 perilsThe term
			 covered perils means the natural disaster perils under section
			 6.
			(3)Covered
			 purchaserThe term
			 covered purchaser means an eligible State-operated insurance or
			 reinsurance program that purchases reinsurance coverage made available under a
			 contract under section 7.
			(4)Disaster
			 areaThe term disaster
			 area means a geographical area, with respect to which—
				(A)a covered peril specified in section 6 has
			 occurred; and
				(B)a declaration that a major disaster exists,
			 as a result of the occurrence of such peril—
					(i)has been made by the President of the
			 United States; and
					(ii)is in effect.
					(5)Eligible
			 lossesThe term
			 eligible losses means losses in excess of the sustained and
			 retained losses, as defined by the Secretary after consultation with the
			 Commission.
			(6)Eligible State
			 programThe term
			 eligible State program means—
				(A)a State program that, pursuant to section
			 7(a), is eligible to purchase reinsurance coverage made available through
			 contracts under section 7; or
				(B)a multi-State program that is eligible to
			 purchase such coverage pursuant to section 7(c).
				(7)Price
			 gougingThe term price
			 gouging means the providing of any consumer good or service by a
			 supplier related to repair or restoration of property damaged from a
			 catastrophe for a price that the supplier knows or has reason to know is
			 greater, by at least the percentage set forth in a State law or regulation
			 prohibiting such act (notwithstanding any real cost increase due to any
			 attendant business risk and other reasonable expenses that result from the
			 major catastrophe involved), than the price charged by the supplier for such
			 consumer good or service immediately before the disaster.
			(8)Qualified
			 linesThe term
			 qualified lines means lines of insurance coverage for which
			 losses are covered under section 5 by reinsurance coverage under this
			 Act.
			(9)Reinsurance
			 coverageThe term
			 reinsurance coverage under this Act means coverage under
			 contracts made available under section 7.
			(10)SecretaryThe term Secretary means the
			 Secretary of the Treasury.
			(11)StateThe term State means the
			 States of the United States, the District of Columbia, the Commonwealth of
			 Puerto Rico, the Commonwealth of the Northern Mariana Islands, Guam, the Virgin
			 Islands, American Samoa, and any other territory or possession of the United
			 States.
			
